DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/755,795 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
US Application 16/755,795
Notes
1. A method comprising: a processor acquiring a wellbore trajectory survey, wherein the wellbore trajectory survey comprises an ordered plurality of survey points, each of the plurality of survey points having: a measured depth, defined to be a distance along the wellbore from a drilling location on a surface or from a sea bed to a point in the wellbore corresponding to the survey point, an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point, and a geographic location of the point in the wellbore corresponding to the survey point, wherein the wellbore trajectory survey is ordered on measured depth; the processor identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle; the processor the processor identifying a mid-lateral point (midLMP) in the plurality of survey points whose measured depth (midLMD) is greater than min_LMD and less than max_LMD; and using the geographic location of the mid-lateral point to identify a location of the wellbore as a consideration in recommending oil field work in the vicinity of the wellbore.
; the processor identifying a maximum lateral  the processor determining from the wellbore trajectory survey that the wellbore at measured depths between the min_LMD and the max_LMD exhibits porpoising into and out of a formation; using the detection of porpoising as a consideration in recommending oil field work in the vicinity of the wellbore.

“at a midpoint of well-bore 450” [0031].
10. A non-transitory computer-readable medium on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, perform a method comprising: acquiring a wellbore trajectory survey, wherein the wellbore trajectory survey comprises an ordered plurality of survey points, each of the plurality of survey points having: a measured depth, defined to be a distance along the wellbore from a drilling location on a surface or from a sea bed to a point in the wellbore corresponding to the survey point, an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point, and a geographic location of the point in the wellbore corresponding to the survey point, wherein the wellbore trajectory survey is ordered on measured depth; identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle; identifying a maximum lateral measured depth (max_LMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle; identifying a mid-lateral point (midLMP) in the plurality of survey points whose measured depth (mid_LMD) is greater than minLMD and less than maxLMD; and using the geographic location of the mid-lateral point to identify a location of the wellbore as a consideration in recommending oil field work in the vicinity of the wellbore.
10. A non-transitory computer-readable medium on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, perform a method comprising: acquiring a wellbore trajectory survey, wherein the wellbore trajectory survey comprises an ordered plurality of survey points, each of the plurality of survey points having: a measured depth, defined to be a distance along the wellbore from a drilling location on a surface or from a sea bed to a point in the wellbore corresponding to the survey point, an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point, and a geographic location of the point in the wellbore corresponding to the survey point, wherein the wellbore trajectory survey is ordered on measured depth; identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle; identifying a maximum lateral measured depth (max_LMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle; determining from the wellbore trajectory survey that the wellbore at measured depths between the minLMD and the max_LMD exhibits porpoising into and out of a formation; using the detection of porpoising as a consideration in recommending oil field work in the vicinity of the wellbore.
The limitations to identify the lateral portion of the wellbore are the same as 16/755,795.  Once the lateral portion is identified using the claimed method, it is obvious to identify the midpont, such as in US 2003/0154029
“at a midpoint of well-bore 450” [0031].





This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/755,795 in view of US 2003/0154029.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection were overcome.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US 2018/0306019 discloses 
an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point (“a vertical section-disposed portion having a central longitudinal axis that is less than 20 degrees relative to the vertical” [0007]),
the processor identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle (“a vertical section-disposed portion having a central longitudinal axis that is less than 20 degrees relative to the vertical” [0007] thus when the angle exceeds 20 degrees, it is no longer vertical); 
and US 2003/0154029 teaches the processor identifying a mid-lateral point (midLMP) in the plurality of survey points whose measured depth (midLMD) is greater than min_LMD and projection plane maybe chosen to include to a line parallel to the inclination/deviation at a midpoint of well-bore 450, the inclination/deviation at the top or bottom of a desired section of well-bore 450, the maximum or minimum inclination/deviation of a particular section of well-bore 450, a moving average of inclination/deviation across the section of well-bore 450 being considered” [0031]); however, 
the prior art fails to teach or suggest the further inclusion of
the processor identifying a maximum lateral measured depth (maxLMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle.
Though US 2018/0306019 discloses “a horizontal section-disposed portion having a central longitudinal axis that is between 70 and 110 degrees relative to the vertical” [0007] where the inclination threshold angle exceeds 70 degrees to be considered horizontal, the prior art does not disclose the steps of identifying a maximum lateral measured depth (maxLMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 10 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 [0060] The wellbore 102 can be straight, curved, or branched. The wellbore 102 can have various wellbore portions. A wellbore portion is an axial length of a wellbore 102. A wellbore portion can be characterized as “vertical” or “horizontal” even though the actual axial orientation can vary from true vertical or true horizontal, and even though the axial path can tend to “corkscrew” or otherwise vary. The term “horizontal”, when used to describe a wellbore section, refers to a horizontal or highly deviated wellbore portion as understood in the art, such as, for example, a wellbore section having a central longitudinal axis that is between 70 and 110 degrees from vertical. The term “vertical”, when used to describe a wellbore section refers to a vertical or substantially vertical section, such as, for example, a wellbore section having a central longitudinal axis that is between “0” (zero) and 20 degrees from the vertical. In some embodiments, for example, the wellbore 102 includes a “transition” section 102B disposed between (and, in some embodiments, for example, joining) the vertical 102A and horizontal sections 102C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857